Citation Nr: 0526897	
Decision Date: 10/03/05    Archive Date: 10/17/05	

DOCKET NO.  01-04 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
INTRODUCTION

The veteran had active service from February 1967 to November 
1970, including service in the Republic of Vietnam from 
October 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Houston, Texas, that denied entitlement to service connection 
for PTSD.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

A review of the evidence of record discloses that in a report 
of assessment done in conjunction with a review of the nature 
of the veteran's discharge from service in the late 1970's, 
it was indicated that the veteran had had an excellent record 
through basic training, advanced individual training, a tour 
in Germany, and a tour in Vietnam.  It was reported that upon 
his return from Vietnam to the United States, he began to 
have problems.  He had been relieved as an instructor due to 
nervousness.  He was also convicted of borrowing money from 
trainees, drinking with trainees, and trying to date a 
trainee's wife.  

In an administrative decision dated in May 1978, notation was 
made that a psychiatrist had examined the veteran on 
September 5, 1970.  It was reported he had no disqualifying 
mental or physical disease or defects sufficient to warrant 
discharge through medical channels.  His performance was 
reported to be characterized by intentional nonpayment of 
just debts and by behavior rendering him repeatedly subject 
to punitive action.  He was therefore discharged by reason of 
unfitness.  The record reveals the veteran received a special 
upgraded discharge through the Department of Defense 
Discharge Review Program in July 1977.  A review by the 
Military Discharge Review Board affirmed the general 
discharge.  

The initial claim for service connection for PTSD was not 
received until November 1999.  At that time the veteran 
stated that he saw a psychiatrist on his return home from 
Vietnam.  Evidence of record discloses that attempts to 
obtain records from that individual have been unsuccessful.  
In January 2005 the veteran signed a VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs).  He provided the name and 
address of a physician from whom he reportedly received 
treatment between 1971 and 1973 for PTSD.  He stated that he 
had previously sent a letter to that physician, but had not 
received a response.  He asked that VA request a copy of his 
records or a communication from the physician.  This was 
accomplished by VA a letter to the physician dated February 
10, 2005.  There is no indication that the letter was not 
received by the physician, but no response was received.  The 
veteran was not apprised of VA's failure to obtain these 
records and he was not provided the opportunity to submit 
them himself as required by the Veterans Claims Assistance 
Act of 2000.  

The Board also observes that the veteran has not provided 
significant detail regarding the alleged stressors he 
experienced in March 1968 to warrant referral to the U.S. 
Armed Services Center for Unit Records Research (CURR) for 
appropriate verification.  In light of the fact that the case 
is being remanded for the above noted reason, the Board finds 
that the veteran should be provided an additional opportunity 
to provide specific details of his alleged stressors so that 
verification may be attempted.  

Accordingly, the case is REMANDED for the following actions:  

1.  Development contemplated by the 
Veterans Claims Assistance Act should be 
undertaken.  In particular, VA should 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) are fully complied 
with and satisfied, including notifying 
the veteran that VA was not successful in 
obtaining records from Walter Gregory, 
M.D., 13310 Trail Hollow Drive, Houston, 
Texas  77079 and allowing him the 
opportunity to submit them himself.

2.  VA should contact the veteran and 
request that he provide any information 
that he can recall regarding his claimed 
stressor or stressors he experienced, 
including those referenced at his 
January 2005 hearing that he asserts 
occurred in March 1968.  He should be 
asked to be as specific as possible about 
the details regarding the claimed 
stressors.  He should provide dates, 
places, units of assignment, and times of 
any events, descriptions of events, and 
the names and any other identifying 
information concerning any other 
individuals involved in the events.  At a 
minimum, he should indicate the location 
and approximate time (a two-month 
specific date range) of the stressful 
events or events in question, and the 
unit of assignment at the time the 
stressful event occurred.  He is to be 
informed that this information is 
necessary to obtain supportive evidence 
of the stressful event or events and that 
failure to respond by providing as 
complete a response as possible may 
result in a denial of his claim.  

3.  If the veteran provides sufficient 
detail of his stressors, a request should 
be made to CURR, 7798 Cissna Road, Suite 
101, Springfield, VA  22150-3197 to 
verify those stressors.  Any information 
obtained should be associated with the 
claims file.  If the search efforts 
result in negative results, documentation 
to that effect should be placed in the 
claims file.  

4.  Thereafter, if credible supporting 
evidence verifies the veteran's claimed 
stressor, VA should schedule the veteran 
for a comprehensive psychiatric 
examination to ascertain whether he has 
PTSD as a result of the claimed 
stressor(s).  

5.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he receives further notice.  However, he 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


